Citation Nr: 0115518	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-13 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 12 to June 27, 
1957.

This matter is before the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which found that new and material evidence had not 
been presented. 

This case was previously before the Board in March 2000, at 
which time it was remanded to comply with the veteran's 
request for a Travel Board hearing.  In March 2001, the 
veteran provided testimony at a personal hearing before the 
undersigned Board Member, a transcript of which is of record.


FINDINGS OF FACT

1.  Service connection was previously denied for a left 
shoulder disorder by a December 1959 rating decision.  The 
veteran was informed of this decision and of his right to 
appeal by correspondence dated in January 1960, and he did 
not appeal.

2.  The evidence submitted to reopen the veteran's claim of 
entitlement to service connection for a left shoulder 
disorder bears directly and substantially upon the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.


CONCLUSIONS OF LAW

1.  The December 1959 rating decision denying service 
connection for a left shoulder disorder is final.  
38 U.S.C.A. § 4005 (1959) (38 U.S.C.A. § 7105(c) (West 
1991)); 38 C.F.R. § 3.104(a) (1959) (38 C.F.R. § 20.1103 
(2000)).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for a left 
shoulder disorder, the claim is reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  Service connection was previously denied for a 
left shoulder disorder by a December 1959 rating decision.  
The veteran was informed of this decision by correspondence 
dated in January 1960, as well as his right to appeal, and he 
did not appeal.  In fact, the record reflects that following 
this correspondence the next communication VA received from 
the veteran was in August 1999, when he sought to reopen his 
left shoulder claim.

The evidence on file at the time of the December 1959 rating 
decision included the veteran's service medical records.  
Among other things, these records show that the veteran's 
upper extremities were clinically evaluated as normal on his 
May 1957 pre-induction examination.  Further, at the time of 
this examination, the veteran reported that he had never 
experienced painful or "trick" shoulder or elbow.  On June 
19, 1957, he was in a company area when he slipped and caused 
the pack he was carrying on his shoulder to slip off on the 
left side, sustaining a dislocation of the left shoulder.  
The veteran reported that this shoulder had dislocated once  
before, approximately one year earlier at his home, at which 
time he was taken to a local physician who reduced the 
dislocation under pentothal.  It was noted that at the time 
of the first dislocation, the veteran was fighting and was 
knocked off balance and fell onto his hand, which resulted in 
the dislocation.  X-rays taken of the left shoulder in June 
1957 revealed a dislocation, inferiorly and possibly 
posteriorly.  Medical Board proceedings were subsequently 
convened, which reviewed the medical evidence regarding the 
veteran's left shoulder and his reported history of a pre-
service dislocation.  The Medical Board recommended that the 
veteran be separated from service because of his left 
shoulder disorder.  Moreover, it was determined that the 
disability existed prior to service, and was not aggravated 
therein.  The veteran was released from service on June 27, 
1957.

In November 1959, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
entitlement to service connection for a left shoulder 
disorder.  Service connection was subsequently denied for a 
left shoulder disorder by the December 1959 rating decision.  
Among other things, it was noted that history was of record 
that the veteran sustained a dislocation of his shoulder 
prior to entering service, and that the Army Board held, and 
the rating board agreed, that this condition was not 
aggravated by service.

The evidence submitted to reopen the veteran's claim includes 
a private medical report concerning left shoulder surgery.  
However, the print on these records is difficult to read, 
including the date.  Consequently, it is unclear whether this 
operation report is dated in 1958 or 1968.  Nevertheless, an 
accompanying statement, dated in October 1999, reported that 
these records concerned an operation that occurred in May 
1958.  This statement was written by a private attorney, who 
noted that the veteran had consulted him regarding his VA 
claim.  Consequently, the attorney contacted both VA and the 
Greenville Hospital System, who advised him that the 
veteran's hospital records no longer existed, but that he 
eventually received the attached operation report.  It was 
further noted that these copies were from microfilm, were 
obviously not very good, but that they did show an operative 
procedure for recurrent dislocation of the left shoulder.

At his personal hearing, the veteran testified about the 
circumstances of his in-service left shoulder dislocation.  
For example, he recounted that it was due to his duffel bag, 
which weighed approximately 50 pounds.  He also testified 
that several of his fellow service men tried to reset the 
dislocated joint, but that this caused additional pain, and 
he was finally taken to the hospital.  Moreover, he 
maintained that he did not have any problems with his left 
shoulder prior to service.  He recounted that he worked in a 
cotton mill prior to service, that his duties there involved 
heavy lifting, but that these duties had caused no problems 
with his shoulder.  Additionally, he testified about his 
post-service problems, including surgery in 1958.  He 
testified that he currently had arthritis in his left 
shoulder.

The RO, in both the March 2000 rating decision and May 2000 
Statement of the Case, found that new and material evidence 
had not been submitted.  Regarding the post-service private 
medical report of left shoulder surgery in 1958 or 1968, the 
RO found that this evidence was not material to the question 
of incurrence or aggravation of the condition.  The RO 
essentially found that evidence of post-service surgery would 
not support a finding of either service incurrence or 
aggravation of a pre-existing shoulder condition.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition except for defects, infirmities, or 
disorders noted when examined and accepted for service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that a disease existed prior to service.  38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. 3.304(b).  A preexisting 
injury or disease will be considered to have been aggravated 
by active military service, where there is an increase in 
disability during such service, unless there is specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Temporary 
flare-ups will not be considered to be an increase in 
severity.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during active service.  
Aggravation may not be conceded, however, where the 
disability underwent no increase in severity during service.  
38 C.F.R. § 3.306(b).  The determination whether a 
preexisting disability was aggravated by service is a 
question of fact.  Doran v. Brown, 6 Vet. App. 283, 286 
(1994).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to be 
codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    


Analysis.  As indicated above, service connection was 
previously denied for a left shoulder disorder because the 
evidence showed that the disorder pre-existed service was not 
aggravated therein.  The medical records from the Greenville 
Hospital System show that the veteran underwent surgery on 
his left shoulder about one year after his separation from 
service.  This report notes that the surgery was due to 
recurrent dislocation of the left shoulder.  The veteran's 
hearing testimony regarding his shoulder condition 
contributes to "a more complete picture" of the 
circumstances surrounding the origin of the injury.  Hodge at 
1363.  Thus, it constitutes new and material evidence 
pursuant to 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for a left 
shoulder disorder, the claim is reopened.


REMAND

In determining that the veteran's claim is reopened, the 
credibility of evidence has been presumed and the probative 
value of the evidence has not been weighed.  However, once 
the claim is reopened, the presumption that the new evidence 
is credible and entitled to full weight no longer applies.  
The Board notes that more weight is normally given to history 
contained in the service medical records than to statements 
and testimony made more than 40 years later and in the 
context of a claim for VA benefits.  The Board also notes 
that the only competent medical opinion to address the 
etiology of the veteran's left shoulder disorder were the 
findings of the in-service Medical Board.  As stated above, 
the Medical Board determined that the veteran's left shoulder 
disability preexisted service and was not aggravated therein.

As mentioned above, the VCAA, which was signed into law on 
November 9, 2000, provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time particularly since the RO denied the 
claim as not well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

The Board is of the opinion that a medical examination is 
necessary to assist in determining whether the veteran's left 
shoulder disorder existed prior to service and, if so, 
whether it was aggravated by service.  When the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

For the reasons stated above, this case is remanded for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for his left 
shoulder problems.  After securing any 
necessary release, the RO should obtain 
those records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be accorded an examination 
to determine the current nature and 
etiology of his left shoulder disorder.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should elicit a detailed history from the 
veteran as to his left shoulder problems 
prior to service, during service, and 
thereafter.  The examiner must express an 
opinion as to whether the veteran had a 
chronic left shoulder disorder when he 
entered service and, if so, whether this 
pre-existing left shoulder disorder was 
aggravated by his military service from 
June 12 to June 27, 1957.

If the examiner cannot provide the 
requested opinions without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.

After completing any additional development deemed necessary, 
the RO should readjudicate the issue on appeal in light of 
any additional evidence added to the records assembled for 
appellate review.  If the benefit requested on appeal is not 
granted to the veteran's satisfaction, the veteran and his 
representative should be furnished a Supplemental Statement 
of the Case and an opportunity to respond.  By this remand, 
the Board intimates no opinion as to any final outcome 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

